     Case 2:20-cv-00182-JCM-BNW Document 24 Filed 05/15/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
 1
                                          DISTRICT OF NEVADA
 2
                                                    ***
 3
      DOCTOR AARON BOMER, an                              Case No. 2:20-cv-00182-JCM-BNW
 4    individual,
 5                           Plaintiff,                      ORDER REGARDING IN-PERSON
                                                             EARLY NEUTRAL EVALUATION
 6          v.
 7    STATE OF NEVADA-DIVISION OF
      PUBLIC AND BEHAVIORAL HEALTH
 8    (SOUTHERN NEVADA ADULT MENTAL
      HEALTH SERVICES), a division of the State
 9    of Nevada; JOANNE MALAY, an individual;
      JACKIE ARELLANO, an individual;
10    JENNIFER SEXTON, an individual,
11                           Defendants.
12

13          IT IS HEREBY ORDERED that an in-person Early Neutral Evaluation Session (“ENE”) will

14   be conducted in the fourth floor conference room and jury room of the Lloyd D. George United States

15   Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada on Thursday, June 25, 2020.

16   Plaintiff must report to the chambers of the undersigned United States Magistrate Judge, Room 4068,

17   at 9:00 a.m. Defendant must report to the chambers of the undersigned at 9:30 a.m.

18          The Court is closely following and reinforcing the guidelines from the CDC and other relevant

19   health authorities and is taking precautionary measures to limit the potential spread of the COVID-19

20   virus. For example:

21          •    ALL VISITORS TO THE COURTHOUSE WILL BE REQUIRED TO
                 MAINTAIN A SOCIAL DISTANCE OF AT LEAST SIX FEET AND
22               EITHER WASH THEIR HANDS OR USE HAND SANITIZER BEFORE
                 ENTERING A COURTROOM.
23
            •    IF A PROCEEDING IS INSIDE THE COURTROOMS, CHAIRS,
24               TABLES, AND MICROPHONES THAT HAVE BEEN UTILIZED WILL
                 BE CLEANED AFTER EACH PROCEEDING. COUNSEL MAY
25               BRING DISINFECTANT WIPES TO CLEAN THE SURFACE AREAS
                 UTILIZED TO THEIR OWN COMFORT LEVEL AS WELL.
26
            •    ENE ATTENDEES MAY BRING AND WEAR PERSONAL
27               PROTECTIVE EQUIPMENT INCLUDING FACE MASKS AND
                 GLOVES OR OTHER PROTECTIVE COVERINGS AS DESIRED.
28
     Case 2:20-cv-00182-JCM-BNW Document 24 Filed 05/15/20 Page 2 of 2




 1         •   DOCUMENTS THAT WILL BE REFERENCED OR UTILIZED
               DURING THE ENE SESSION MUST BE EMAILED TO
 2             Emily_Santiago@nvd.uscourts.gov by JUNE 18, 2020.
 3         IF YOU DO NOT FEEL WELL, CONTACT EMILY SANTIAGO AT THE EMAIL

 4   ADDRESS     ABOVE   SO      THAT   THIS   ENE    MAY   BE   RESCHEDULED   OR

 5   ARRANGEMENTS TO ATTEND IT REMOTELY MAY BE MADE. DO NOT COME TO

 6   THE COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS SUCH AS

 7   A COUGH, FEVER, OR SHORTNESS OF BREATH, OR IF YOU HAVE BEEN IN

 8   CONTACT WITH ANYONE WHO HAS BEEN RECENTLY DIAGNOSED WITH A

 9   COVID-19 INFECTION. REFER TO TEMPORARY GENERAL ORDER 2020-02 FOR

10   ADDITIONAL COURTHOUSE-ACCESS POLICIES AND PROCEDURES.

11         DATED: May 15, 2020

12

13                                       ELAYNA J. YOUCHAH
                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17
18

19

20

21

22

23

24

25

26

27

28
                                        Page 2 of 2
